Case 20-03052-KRH                Doc 1      Filed 05/21/20 Entered 05/21/20 13:37:29                 Desc Main
                                            Document     Page 1 of 9




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

In re:                                                                Case No.
                                   1
            LeClairRyan PLLC,                                         19-34574-KRH

            Debtor                                                    Chapter
                                                                      7


            Lynn L. Tavenner, Chapter 7 Trustee,

                     Plaintiff                                        Adv. Proc. No. 20-0___

                                       v.
            HMR Funding, Inc.,

                     Defendant


                                  COMPLAINT FOR TURNOVER AND
                                   RECOVERY OF AMOUNTS OWED

           Plaintiff, Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the

Chapter 7 trustee (in such capacity, the “Trustee”) of the bankruptcy estate (the “Estate”) of

LeClairRyan PLLC (“LeClairRyan” and/or the “Debtor”), in the above-referenced Chapter 7

case (the “Bankruptcy Case” and/or the “Case”) hereby by and through her undersigned counsel,

for her Complaint (the “Complaint”) against HMR Funding, Inc. (the “Defendant”), alleges as


1
  The principal address of the Debtor as of the Petition Date was 4405 Cox Road, Glen Allen, Virginia 23060, and
the last four digits of the Debtor’s federal tax identification number are 2451.

    Paula S. Beran, Esq. (Va. Bar No. 34679)
    David N. Tabakin, Esq. (Va. Bar No. 82709)
    Tavenner & Beran, PLC
    20 North Eighth Street, Second Floor
    Richmond, Virginia 23219
    Telephone: (804) 783-8300
    Telecopy: (804) 783-0178
    Email: pberan@tb-lawfirm.com
             dtabakin@tb-lawfirm.com

           Counsel to Lynn L. Tavenner, Chapter 7 Trustee
Case 20-03052-KRH          Doc 1    Filed 05/21/20 Entered 05/21/20 13:37:29               Desc Main
                                    Document     Page 2 of 9




follows:

                                   NATURE OF THE ACTION

        1.      The Trustee brings this Complaint against Defendant to recover amounts due and

owing from Defendant to the Estate, which amounts arise from the business relationship between

the Debtor and Defendant.

                                           THE PARTIES

        2.      Prior to the Petition Date (as defined below), the Debtor operated as a law firm and

its related business. The Debtor operated its business from several states including Virginia, which

was the location of its principal place of business. The Trustee is the duly appointed Chapter 7

trustee of the Debtor’s Estate, and the Trustee has the sole authority to pursue claims of the Estate.

        3.      Upon information and belief, Defendant is a limited liability company organized

under the laws of the State of Delaware, with a principal place of business of 9211 Forest Hill

Avenue, Suite 101, Richmond, Virginia 23235. As part of the Debtor’s on-going business

activities, Defendant retained the Debtor to perform legal work on behalf of the Defendant.

                                  JURISDICTION AND VENUE

        4.      This Court has jurisdiction to consider this matter under 28 U.S.C. §§ 157 and 1334

and the Standing Order of Reference from the United States District Court for the Eastern District

of Virginia, dated August 15, 1984. Resolution of this matter by this Court is essential to the

administration of this Estate. The Plaintiff confirms its consent, pursuant to Rule 7008 of the

Bankruptcy Rules, to the entry of a final order by the Court in connection with this Complaint to

the extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States



                                                   2
Case 20-03052-KRH         Doc 1    Filed 05/21/20 Entered 05/21/20 13:37:29            Desc Main
                                   Document     Page 3 of 9




Constitution.

       5.       This is a core proceeding under 28 U.S.C. § 157(b) including but not limited to §

157(b)(2)(A), (E) and (O).

       6.       Venue of this Chapter 7 Case and this adversary proceeding in this District and

before this Court is proper under 28 U.S.C. §§ 1408 and 1409.

       7.       This Court has personal jurisdiction over all necessary parties pursuant to Rule

7004(f) of the Bankruptcy Rules

       8.       The statutory and legal predicates for the relief requested by the Complaint and 11

U.S.C. §§ 105, 541, and 542, and Bankruptcy Rule 7001.

                                      RELEVANT FACTS

A.     Case Background

       9.       On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the

“Bankruptcy Code”). Pursuant to §§ 1007 and 1108 of the Bankruptcy Code, the Debtor operated

as a debtor-in-possession.

       10.      Per agreement between the Debtor, the United States Trustee, and ABL Alliance,

LLLP (the “Lender”), the Debtor’s Bankruptcy Case was converted to a case under Chapter 7 of

the Bankruptcy Code on October 4, 2019 (the “Conversion Date”).

       11.      Upon conversion, Lynn L. Tavenner was appointed interim trustee, and no trustee

having been elected at the meeting of creditors, she continues to serve as Trustee. Consistent with

her duties of Estate administration, and pursuant to this Court’s authority, the Trustee maintained

portions of the operations of the Debtor’s business to collect the Debtor law firm’s receivables.



                                                 3
Case 20-03052-KRH         Doc 1    Filed 05/21/20 Entered 05/21/20 13:37:29             Desc Main
                                   Document     Page 4 of 9




       12.     Prior to the Conversion Date, on the Petition Date, the Debtor had filed its Motion

of LeClairRyan PLLC for Entry of Interim Orders Approving Settlement Procedures for

Compromising Accounts Receivable and Related Relief (the “Receivables Motion”), ECF No. 8.

Pursuant to the Receivables Motion, the Debtor requested authority to continue its relationship

with On-Site Associates, LLC (“On-Site”) to aid the Debtor in its collection of outstanding AR.

Pursuant to the Interim Order Approving Settlement Procedures for Compromising Accounts

Receivable and Related Relief and Scheduling a Final Hearing (the “Interim Receivables Motion

Order”), ECF No. 51, this Court granted the relief sought in the Receivables Motion on an interim

basis. Following the Conversation Date and her appointment, the Trustee, after consultation with

the Lender, requested certain modifications to the proposed final order at a hearing held on October

24, 2019. Thereafter this Court entered the Final Order Approving Settlement Procedures for

Compromising Accounts Receivable and Related Relief (with the Interim Receivables Motion

Order, the “AR Settlement Orders”), ECF No. 95.

       13.     On February 11, 2020, the Trustee, through counsel, filed her Motion for an Order

Establishing Procedures Regarding the Collection of Accounts Receivable and Memorandum in

Support Thereof (the “AR Procedures Motion”). ECF No. 343. This Court subsequently approved

the AR Procedures Motion and entered the Order Approving Procedures and Permitting Trustee

to Prosecute and Compromise AR Actions (the “AR Procedures Order”), ECF No. 386.

       14.     Pursuant to the authority granted her in §§ 105, 541, and 542 of the Bankruptcy

Code as well as the AR Procedures Order and the AR Settlement Orders, the Trustee, through

counsel, brings this Complaint against Defendant in order to collect amounts due and owing from

the Defendant to the Estate.



                                                 4
Case 20-03052-KRH          Doc 1    Filed 05/21/20 Entered 05/21/20 13:37:29             Desc Main
                                    Document     Page 5 of 9




B.      Business Relationship Between the Debtor and the Defendant

        15.     Prior to the Petition Date, the Debtor was a law firm providing legal services to

clients. All such legal services concluded before the Conversion Date.

        16.     Prior to the Petition Date, Defendant retained the Debtor to provide legal services

to the Defendant. The Debtor has invoiced Defendant for the fees and costs associated with the

legal services provided; however, Defendant has not yet paid all amounts due and owing.

Specifically, Defendant is liable to the Debtor for a total of $250,063.02 (the “Obligation”) but,

as of the date hereof, has refused to pay the Obligation. A break-down of the Obligation is attached

hereto as Exhibit A.

C.      The Trustee’s Demand for Payment

        17.     In January of 2020, the Trustee sent a letter to Defendant demanding that Defendant

remit the total amount of the Obligation to the Trustee (the “Demand Letter”).

        18.     Defendant did not remit payment or provide a satisfactory explanation as to why

the amounts are not due and owing.

        19.     The Trustee believes, based on her review of the Debtor’s books and records (which

are now under her custody and control), that the Obligation is mature, due and owing to the Estate,

and Defendant should immediately pay such amounts.

                                        COUNT I
                                   BREACH OF CONTRACT

        20.     The Trustee repeats and realleges each of the allegations set forth above as if fully

set forth herein.

        21.     Defendant and the Debtor entered into an agreement whereby the Debtor agreed to

provide legal services to the Defendant in exchange for which the Defendant agreed to pay certain


                                                  5
Case 20-03052-KRH          Doc 1    Filed 05/21/20 Entered 05/21/20 13:37:29             Desc Main
                                    Document     Page 6 of 9




sums to the Debtor.

        22.     Despite the Debtor having provided the agreed upon legal services, the Defendant

has failed to make payment to the Debtor for the amounts owed.

        23.     The Trustee made a demand for payment of the Obligation to Defendant; however,

Defendant has failed or refused to pay.

        24.     The Estate has been damaged by the Defendant’s refusal to pay for said legal

services in an amount not less than the Obligation.

        25.     The Trustee, on behalf of the Estate, is entitled to judgment against the Defendant

in an amount not less than the Obligation plus attorney’s fees and costs associated with collection

of the same.

                                     COUNT II
                             TURNOVER OF PROPERTY OF
                        THE ESTATE PURSUANT TO 11 U.S.C. § 542

        26.     The Trustee repeats and realleges each of the allegations set forth above as if fully

set forth herein.

        27.     The Obligation is an obligation owed to the Debtor, which constitutes property of

the Estate under § 541 of the Bankruptcy Code.

        28.     The Obligation has matured and is payable on demand.

        29.     The Trustee made a demand for payment of the Obligation to Defendant; however,

Defendant has failed or refused to pay.

        30.     Defendant knew or should have known that the Obligation was property belonging

to the Debtor and, now, the Estate, but failed to turn over such amounts as required by § 542 of

the Bankruptcy Code.



                                                  6
Case 20-03052-KRH        Doc 1    Filed 05/21/20 Entered 05/21/20 13:37:29            Desc Main
                                  Document     Page 7 of 9




       31.    The Trustee is entitled to recover the full amount of the Obligation pursuant to §

542(b) of the Bankruptcy Code.

       32.    The Court may determine the contractual liability and require the Defendant to turn

over the funds represented by the Obligation

                                   PRAYER FOR RELIEF

       WHEREFORE, the Trustee respectfully requests and prays that the Court:

       A.     Award the Trustee, on behalf of the Estate, judgment against the Defendant in an

amount not less than the Obligation plus attorneys’ fees, costs, and interest associated with the

same (the “Judgment”);

       B.     Compel Defendant to turnover to the Trustee for the benefit of the Estate the

Obligation as well as other amounts included in the Judgment; and

       C.     Grant such other and further relief as this Court deems just and appropriate.

                                      Respectfully submitted,

                                      LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

 Dated: May 21, 2020                  By: /s/ Paula S. Beran
 Richmond, Virginia                   Paula S. Beran, Esquire (VSB No. 34679)
                                      PBeran@TB-LawFirm.com
                                      David N. Tabakin, Esquire (VSB No. 82709)
                                      DTabakin@TB-LawFirm.com
                                      Tavenner & Beran, PLC
                                      20 North 8th Street
                                      Richmond, Virginia 23219
                                      Telephone: (804) 783-8300
                                      Telecopier: (804) 783-0178

                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                7
Case 20-03052-KRH   Doc 1   Filed 05/21/20 Entered 05/21/20 13:37:29   Desc Main
                            Document     Page 8 of 9




                               EXHIBIT A
Case 20-03052-KRH        Doc 1   Filed 05/21/20 Entered 05/21/20 13:37:29             Desc Main
                                 Document     Page 9 of 9




                                                                Total        Total        Total
 Matter ID      Matter Description      Invoice#   Inv Date    Original    Paid Amt      Balance
              General Representation
29022.0003    (Operating Company)       836351      6/8/2018   $46,970.23 ($10,000.00) $36,970.23
29022.0003    (Same)                    840812     7/11/2018   $17,431.66    $0.00     $17,431.66
29022.0003    (Same)                    845508      8/8/2018   $18,667.00    $0.00     $18,667.00
29022.0003    (Same)                    849095      9/6/2018    $9,983.11    $0.00      $9,983.11
29022.0003    (Same)                    854684     10/8/2018    $1,635.39    $0.00      $1,635.39
29022.0003    (Same)                    858706     11/8/2018   $25,648.78    $0.00     $25,648.78
29022.0003    (Same)                    884827     6/10/2019   $19,147.50    $0.00     $19,147.50
29022.0003    (Same)                    888066     7/10/2019    $2,425.50    $0.00      $2,425.50
29022.0003    (Same)                    889709      8/5/2019    $6,531.00    $0.00      $6,531.00
29022.0003    (Same)                    862778     12/5/2018    $3,434.55    $0.00      $3,434.55
29022.0003    (Same)                    867957     1/10/2019    $2,263.50    $0.00      $2,263.50
29022.0003    (Same)                    871581     2/11/2019   $10,287.00    $0.00     $10,287.00
29022.0003    (Same)                    874944      3/7/2019   $15,163.50    $0.00     $15,163.50
29022.0003    (Same)                    878976      4/9/2019   $15,750.00    $0.00     $15,750.00
29022.0003    (Same)                    882345      5/9/2019    $8,514.00    $0.00      $8,514.00
29022.0006    Ovation                   836351      6/8/2018     $465.00     $0.00       $465.00
29022.0006    Ovation                   845508      8/8/2018   $16,786.50    $0.00     $16,786.50
29022.0010    General Collections       871581     2/11/2019      $11.16     $0.00        $11.16
29022.0012    Regulatory Matters        840111      7/9/2018   $13,630.79    $0.00     $13,630.79
29022.0012    Regulatory Matters        845508      8/8/2018   $15,589.84    $0.00     $15,589.84
29022.0012    Regulatory Matters        849095      9/6/2018    $1,138.68    $0.00      $1,138.68
29022.0012    Regulatory Matters        854684     10/8/2018      $43.83     $0.00        $43.83
29022.0012    Regulatory Matters        858706     11/8/2018    $5,398.50    $0.00      $5,398.50
              Workout Matters Greater
              Lakes Ambulatory
29022.0014    Surgical Center           862778     12/5/2018   $2,940.00     $0.00       $2,940.00
29022.0014    (Same)                    871581     2/11/2019    $206.00      $0.00        $206.00

Grand Total                                                                             $250,063.02
